 

Exhibit 10.36

 

 REGISTRATION RIGHTS AGREEMENT


 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of December 16, 2013 (this
“Agreement”), is made by and between Cyclone Power Technologies, Inc., a Florida
corporation (the “Company”), and each entity named on the signature page hereto
as “Investors” (each, an “Investor”).

 

W I T N E S S E T H:

 

WHEREAS, upon the terms and subject to the conditions of the Securities Purchase
Agreement, dated as of December 16, 2013, between the Buyer named therein and
the Company (the “Securities Purchase Agreement”; terms not otherwise defined
herein shall have the meanings ascribed to them in the Securities Purchase
Agreement), the Company has agreed to issue and sell to the Investors, for an
aggregate purchase price of up to One Hundred Ninety Eight Thousand and 00/100
Dollars ($198,000), (i) convertible debentures of the Company, (the
"Debentures") in the aggregate principal amount of up to Two Hundred Twenty
Thousand and 00/100 Dollars ($220,000), convertible into shares of Common Stock,
par value $0.001 per share (the "Common Stock"), and (ii) shares of Common Stock
(the “Restricted Stock”) with a value of up to Twenty Two Thousand and 00/100
Dollars ($22,000), pursuant to the formula set forth in the Securities Purchase
Agreement; and

 

WHEREAS, to induce the Investors to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), with respect to the Common Stock underlying the Debentures (the
“Conversion Shares”) and the Restricted Stock;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:

 

1.     Definitions. As used in this Agreement, the following terms shall have
the following meanings:

 

a.     “Holders’ Representative” means the Person appointed as the Holders’
Representative by the Investors pursuant to Section 12 hereof.

 

b.     "Investor" means a Buyer and any permitted transferee or assignee of a
Buyer who agrees to become bound by the provisions of this Agreement in
accordance with Section 9 hereof and who holds Debentures or Registrable
Securities.

 

c.     "Potential Material Event" means any of the following: (i) the possession
by the Company of material information not ripe for disclosure in a registration
statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
registration statement would be detrimental to the business and affairs of the
Company; or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a registration statement at such time, which
determination shall be accompanied by a good faith determination by the Board of
Directors of the Company that the registration statement would be materially
misleading absent the inclusion of such information.

 

 
 

--------------------------------------------------------------------------------

 

 

d.     "Register," "Registered," and "Registration" refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis ("Rule 415"), and the declaration or ordering of effectiveness of such
Registration Statement by the SEC.

 

e.      "Registrable Securities" means the Restricted Stock, the Conversion
Shares, the Common Stock issued as part of the Due Diligence Fee and, to the
extent applicable, any other shares of capital stock or other securities of the
Company or any successor to the Company that are issued upon exchange of the
Restricted Stock and/or the Conversion Shares.

 

f.     "Registration Statement" means a registration statement of the Company on
Form S-1 or any successor form thereto under the Securities Act.

 

g.     “SEC” means the United States Securities and Exchange Commission.

 

2.      Piggy-back Registration. From and after the Signing Closing Date and
until nine (9) months after the Signing Closing Date, if the Company
contemplates making an offering of Common Stock (or other equity securities
convertible into or exchangeable for Common Stock) registered for sale under the
Securities Act or proposes to file a Registration Statement covering any of its
securities other than (i) a registration on Form S-8 or S-4, or any successor or
similar forms; and (ii) a shelf registration under Rule 415 for the sole purpose
of registering shares to be issued in connection with the acquisition of assets,
the Company will at each such time give prompt written notice to the Holders’
Representative and the Investors of its intention to do so and of the Investor’s
rights under this Agreement. Upon the written request of any Investor made
within thirty (30) days after the receipt of any such notice (which request
shall specify the Registrable Securities intended to be disposed of by such
Holder and the intended method of disposition thereof), the Company will use its
best efforts to effect the registration of all Registrable Securities which the
Company has been so requested to register by the Investors, to the extent
requisite to permit the disposition (in accordance with the intended methods of
disposition) of the Registrable Securities by the Investors requesting
registration, by inclusion of such Registrable Securities in the Registration
Statement which covers the securities which the Company proposes to register;
provided, that if the Company is unable to register the full amount of
Registrable Securities in an “at the market offering” under Commission rules and
regulations due to the high percentage of the Company’s Common Stock the
Registrable Securities represents (giving effect to all other securities being
registered in the Registration Statement), then the Company may reduce, on a pro
rata basis, the amount of Registrable Securities subject to the Registration
Statement to a lesser amount which equals the maximum number of Registrable
Securities that the Company is permitted to register in an “at the market
offering”; and provided, further, that if, at any time after giving written
notice of its intention to register any Registrable Securities and prior to the
effective date of the Registration Statement filed in connection with such
registration, the Company shall determine for any reason either not to register
or to delay registration of such Registrable Securities, the Company may, at its
election, give written notice of such determination to the Holders’
Representative and the Investors requesting registration and, thereupon, (i) in
the case of a determination not to register, the Company shall be relieved of
its obligation to register any Registrable Securities in connection with such
registration (but not from its obligation to pay the expenses of registration in
connection therewith), and (ii) in the case of a determination to delay
registering such Registrable Securities, shall be permitted to delay registering
any Registrable Securities, for the same period as the delay in registering such
other securities (the “Piggy-Back Rights”).

 

 
2

--------------------------------------------------------------------------------

 

 

3.     Obligations of the Company. In connection with the Registration of the
Registrable Securities pursuant to the Piggy-Back Rights, the Company shall do
each of the following:

 

(a)     Prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement as set forth in
Section 2 and the prospectus used in connection with the Registration Statement
as may be necessary to keep the Registration Statement effective at all times
during the period through the earliest of (i) the date that is one (1) year
after the last day of the calendar month following the month in which the
Registration Statement so filed is declared effective by the SEC, (ii) the date
when the Investors may sell all Registrable Securities under Rule 144, or (iii)
the date the Investors no longer own any of the Registrable Securities (the
“Registration Period”), Registration Period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof as set forth in the
Registration Statement;

 

(b)     The Company shall permit a single firm of legal counsel designated by
the Holders’ Representative (the “Investors’ Counsel”) to review drafts of the
Registration Statement and all amendments and supplements thereto a reasonable
period of time (but not less than three (3) business days) prior to their filing
with the SEC, and not file any document in a form to which such Investors’
Counsel reasonably objects. If the Investors’ Counsel objects, the Company shall
take under advisement such objections and shall endeavor to promptly make such
revisions to the Registration Statement (or ancillary documents and/or SEC
filings in connection therewith) as are necessary to satisfy the objections of
the Investors’ Counsel. If the Investor’s Counsel does not respond with comments
within two (2) business days, it shall be deemed approval to file the
Registration Statement;

 

(c)     Notify the Holders’ Representative and the Investors’ Counsel, and any
managing underwriters immediately (and, in the case of (i)(A) below, not less
than five (5) days prior to the contemplated date of such filing) and (if
requested by any the Holders' Representative) confirm such notice in writing no
later than one (1) business day following the day (i)(A) when a Prospectus or
any Prospectus supplement or post-effective amendment to the Registration
Statement is proposed to be filed; and (B) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the SEC or any other Federal or state governmental
authority for amendments or supplements to the Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the SEC of
any stop order suspending the effectiveness of the Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) if at any time the Company has actual
knowledge that any of the representations or warranties of the Company contained
in any agreement (including any underwriting agreement) contemplated hereby
ceases to be true and correct in all material respects; (v) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (vi) of the occurrence of any event that to the
best knowledge of the Company makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

 
3

--------------------------------------------------------------------------------

 

 

 

(d)     Furnish to the Holders’ Representative and the Investors’ Counsel (i)
promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one (1) copy of the Registration Statement,
each preliminary Prospectus and Prospectus, and each amendment or supplement
thereto, and (ii) if so requested by any Investor, such number of copies of a
Prospectus, and all amendments and supplements thereto and such other documents,
as such Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor;

 

(g)     Notwithstanding the foregoing, if at any time or from time to time after
the date of effectiveness of a Registration Statement, the Company notifies the
Holders’ Representative in writing of the existence of a Potential Material
Event, the Investors shall not offer or sell any Registrable Securities, or
engage in any other transaction involving or relating to the Registrable
Securities, from the time of the giving of notice with respect to a Potential
Material Event until such Investor receives written notice from the Company that
such Potential Material Event either has been disclosed to the public or no
longer constitutes a Potential Material Event; provided, however, that the
Company may not so suspend the right to such Holders of Registrable Securities
for more than two twenty (20) business day periods in the aggregate during any
12-month period ("Suspension Period") with at least a ten (10) business day
interval between such periods, during the periods the Registration Statement is
required to be in effect;

 

4.     Obligations of the Investors. In connection with the registration of the
Registrable Securities, the Investors shall have the following obligations:

 

(a)     It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Investor that such Investor shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it, and the intended method of disposition of the Registrable Securities
held by it, as shall be reasonably required to effect the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request. At least ten (10) business
days prior to the first anticipated filing date of the Registration Statement,
the Company shall notify each Investor of the information the Company requires
from each such Investor (the "Requested Information") if such Investor elects to
have any of such Investor's Registrable Securities included in the Registration
Statement. If at least five (5) business days prior to the filing date the
Company has not received the Requested Information from an Investor (a
"Non-Responsive Investor"), then the Company may file the Registration Statement
without including Registrable Securities of such Non-Responsive Investor;

 

 
4

--------------------------------------------------------------------------------

 

 

 

(b)     Each Investor, by such Investor's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor's election to exclude all of such Investor's Registrable
Securities from the Registration Statement; and

 

(c)     Each Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(c) (ii) – (vi),
above, such Investor will immediately discontinue disposition of Registrable
Securities pursuant to the Registration Statement covering such Registrable
Securities until such Investor's receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3(c) (ii – (vi) and, if so directed
by the Company, such Investor shall deliver to the Company (at the expense of
the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in such Investor's possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.

 

(d)     Each holder of Registrable Securities that sells Registrable Securities
pursuant to a registration under this Agreement agrees that in connection with
registration as follows:

 

(i)      Such seller shall cooperate as reasonably requested by the Company with
the Company in connection with the preparation of the registration statement,
and for as long as the Company is obligated to file and keep effective the
registration statement, shall provide to the Company, in writing, for use in the
registration statement, all such information regarding such seller and its plan
of distribution of the Registrable Securities as may reasonably be necessary to
enable the Company to prepare the registration statement and prospectus covering
the Registrable Securities, to maintain the currency and effectiveness thereof
and otherwise to comply with all applicable requirements of law in connection
therewith; and

 

(ii)     During such time as such seller may be engaged in a distribution of the
Registrable Securities, such seller shall comply with Rules 10b-6 and 10b-7
promulgated under the Securities Exchange Act and pursuant thereto it shall,
among other things; (x) not engage in any stabilization activity in connection
with the securities of the Company in contravention of such rules; (y)
distribute the Registrable Securities under the registration statement solely in
the manner described in the registration statement; and (z) cease distribution
of such Registrable Securities pursuant to such registration statement upon
written notice from the Company that the prospectus covering the Registrable
Securities contains any untrue statement of a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

 
5

--------------------------------------------------------------------------------

 

 

5.     Expenses of Registration.

 

(a)     All reasonable expenses (other than underwriting discounts and
commissions of the Investors, if applicable) incurred for the Registration
Statement covering the Registrable Securities applicable to the Debentures shall
be borne by the Company.

 

(b)     The Company does not have, as of the date hereof, and neither the
Company nor any of its subsidiaries (including but not limited to any
Subsidiary) shall have, on or after the date of this Agreement, entered into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Investors in this Agreement or otherwise conflicts with the
provisions hereof. Except as disclosed in the Securities Purchase Agreement or
the other documents entered into simultaneously therewith, the Company has not
previously entered into any agreement granting any registration rights (other
than similar piggy-back registration rights) with respect to any of its
securities to any Person.

 

6.     Indemnification. Whenever Registrable Securities are included in a
Registration Statement under this Agreement:

 

(a)     To the extent permitted by law, the Company will indemnify and hold
harmless the Holders’ Representative, the Investor’s Counsel and each Investor
who holds such Registrable Securities, the directors, managers, partners,
stockholders and members, if any, of the Holders’ Representative, the Investor’s
Counsel or such Investor, the officers and employees, if any, of the Holders’
Representative, the Investor’s Counsel or such Investor, and each Person, if
any, who controls the Holders’ Representative, the Investors Counsel or any
Investor within the meaning of the Securities Act or the Exchange Act (each, an
"Indemnified Person" or "Indemnified Party"), against any losses, claims,
damages, liabilities or expenses (joint or several) incurred (collectively,
"Claims") to which any of them may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Claims (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any of the following statements, omissions or violations in the
Registration Statement, or any post-effective amendment thereof, or any
prospectus included therein: (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
post-effective amendment thereof or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) any untrue statement or alleged untrue
statement of a material fact contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law (the matters in the
foregoing clauses (i) through (iii) being, collectively, "Violations"). Subject
to clause (b) of this Section 7, the Company shall reimburse the Investors,
promptly as such expenses are incurred and are due and payable, for any legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 7(a) shall not (I) apply to a Claim arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of any Indemnified Person
expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto, if such
prospectus was timely made available by the Company pursuant to Section 3(b)
hereof; (II) be available to the extent such Claim is based on a failure of the
Investor to deliver or cause to be delivered the prospectus made available by
the Company; (III) apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld; or (IV) apply to any violation or
alleged violation by an Indemnified Person of the Securities Act, the Exchange
Act, any state securities laws or any rule or regulation under the Securities
Act, the Exchange Act, or any state securities laws. Each Investor will
indemnify the Company and its officers, directors and agents (each, an
"Indemnified Person" or "Indemnified Party") against any claims arising out of
or based upon a Violation which occurs in reliance upon and in conformity with
information furnished in writing to the Company, by or on behalf of such
Investor, expressly for use in connection with the preparation of the
Registration Statement, subject to such limitations and conditions as are
applicable to the Indemnification provided by the Company to this Section 7.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Investors.

 

 
6

--------------------------------------------------------------------------------

 

 

(b)     Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 7 of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 7, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be. In case any
such action is brought against any Indemnified Person or Indemnified Party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate in, and, to the extent that it may wish,
jointly with any other indemnifying party similarly notified, assume the defense
thereof, subject to the provisions herein stated and after notice from the
indemnifying party to such Indemnified Person or Indemnified Party of its
election so to assume the defense thereof, the indemnifying party will not be
liable to such Indemnified Person or Indemnified Party under this Section 7 for
any legal or other reasonable out-of-pocket expenses subsequently incurred by
such Indemnified Person or Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation, unless the indemnifying
party shall not pursue the action to its final conclusion. The Indemnified
Person or Indemnified Party shall have the right to employ separate counsel in
any such action and to participate in the defense thereof, but the fees and
reasonable out-of-pocket expenses of such counsel shall not be at the expense of
the indemnifying party if the indemnifying party has assumed the defense of the
action with counsel reasonably satisfactory to the Indemnified Person or
Indemnified Party. The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action shall not
relieve such indemnifying party of any liability to the Indemnified Person or
Indemnified Party under this Section 7, except to the extent that the
indemnifying party is prejudiced in its ability to defend such action. The
indemnification required by this Section 7 shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as such
expense, loss, damage or liability is incurred and is due and payable.

 

 
7

--------------------------------------------------------------------------------

 

 

7.     Contribution. To the extent any indemnification by an indemnifying party
is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 7 to the fullest extent permitted by law; provided,
however, that (a) no contribution shall be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in Section 7; (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation; and (c)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities.

 

8.     Reports under Exchange Act. With a view to making available to the
Investors the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit the
Investors to sell securities of the Company to the public without registration
("Rule 144"), the Company agrees to:

 

a.     make and keep public information available, as those terms are understood
and defined in Rule 144;

 

b.     file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act;

 

c.     furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration; and

 

d.     cause its counsel to deliver to its Transfer Agent such opinions of law
as shall be required to remove restrictive legends on the shares to be sold in
the standard form then employed for such purpose by such counsel or in such
other form as is reasonably acceptable to such Transfer Agent.

 

9.     Amendment of Registration Rights. Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Investors who hold a fifty (50%) percent
interest of the Registrable Securities. Any amendment or waiver effected in
accordance with this Section 10 shall be binding upon each Investor and the
Company.

 

 
8

--------------------------------------------------------------------------------

 

 

10.     Appointment and Indemnification of Holders’ Representative. Each of the
Investors hereby appoints as the Holders’ Representative Peak One Investments,
LLC to so act until such time as all Registrable Securities have become
Registered and there shall be no Debentures issued and outstanding, or such time
as a successor to the then-acting Holders’ Representative is appointed in
writing signed by the Investors representing greater than 50% of the
then-outstanding Debentures and Registrable Securities. The Holders’
Representative shall have full discretion and authority, without consultation
with the Holders, to accept and give notices on behalf of the Holders, to
communicate with the Holders at such times and in such manner as the Holders’
Representative in its discretion determines is appropriate and to grant
extensions of deadlines or waive any payment obligations set forth in Sections 2
and 3 hereof. The Holders' Representative shall not have discretion or authority
to exercise any investment discretion over the Debentures, including causing the
conversion of any Debentures, absent a Holder's express written authority.
Notwithstanding any provision to the contrary contained elsewhere herein or in
the Securities Purchase Agreement or the Debentures, the Holders’ Representative
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Holders’ Representative have or be deemed to have any
fiduciary relationship with any Holder, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the Securities Purchase Agreement or Debentures or otherwise exist
against the Holders’ Representative. The Holders shall indemnify upon demand the
Holders’ Representative (to the extent not reimbursed by or on behalf of the
Company and without limiting the obligation of the Company to do so under
Section 7 hereof or under any other agreement or applicable law), pro rata, and
hold harmless the Holders’ Representative from and against any and all against
any losses, claims, damages, liabilities or expenses (joint or several) incurred
(collectively, "Holders’ Representative’s Claims") incurred by it; provided,
however, that no Holder shall be liable for the payment to the Holders’
Representative of any portion of such Holders’ Representative’s Claims to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from the Holders’ Representative’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Holders shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section 11. Without
limitation of the foregoing, each Holder shall reimburse the Holders’
Representative upon demand for its ratable share of any costs or out-of-pocket
expenses incurred by the Holders’ Representative in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
the Securities Purchase Agreement, the Debentures, or any document contemplated
by or referred to herein, to the extent that the Holders’ Representative is not
reimbursed for such expenses by or on behalf of the Company.

 

11.     Miscellaneous.

 

a.     A Person or entity is deemed to be a holder of Registrable Securities
whenever such Person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more Persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.

 

 
9

--------------------------------------------------------------------------------

 

 

b.     Notices required or permitted to be given hereunder shall be given in the
manner contemplated by the Securities Purchase Agreement, (i) if to the Company
or to the Investors, to their respective address contemplated by the Securities
Purchase Agreement, and (iii) if to any other Investor, at such address as such
Investor shall have provided in writing to the Company, or at such other address
as each such party furnishes by notice given in accordance with this Section
12(b).

 

c.     Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

 

d.     This Agreement shall be governed by and interpreted in accordance with
the laws of the State of New York for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the jurisdiction of the federal courts
whose districts encompass any part of the City of Miami, Dade County, Florida
New York or the state courts of the State of Florida sitting in the City of
Miami, Dade County in connection with any dispute arising under this Agreement
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions. To the extent determined by such court,
the Company shall reimburse the Buyer for any reasonable legal fees and
disbursements incurred by the Buyer in enforcement of or protection of any of
its rights under this Agreement.

 

e.     If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.

 

f.     Subject to the requirements of Section 9 hereof, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.

 

g.     All pronouns and any variations thereof refer to the masculine, feminine
or neuter, singular or plural, as the context may require.

 

h.     The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning thereof.

 

i.     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by telephone line facsimile transmission of a copy of this
Agreement bearing the signature of the party so delivering this Agreement.

 

j.     The Company acknowledges that any failure by the Company to perform its
obligations under Sections 2, 3, or 4, or any delay in such performance could
result in loss to the Investors, and the Company agrees that, in addition to any
other liability the Company may have by reason of such failure or delay, the
Company shall be liable for all direct damages caused by any such failure or
delay, unless the same is the result of force majeure. Neither party shall be
liable for consequential damages.

 

 
10

--------------------------------------------------------------------------------

 

 

k.     This Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein.
This Agreement supersedes all prior agreements and understandings among the
parties hereto with respect to the subject matter hereof. This Agreement may be
amended only by an instrument in writing signed by the party to be charged with
enforcement thereof.

 

[Signature Page Follows]

 

 
11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

COMPANY:

 

CYCLONE POWER TECHNOLOGIES, INC.

 

By: /s/ Christopher Nelson

       Name: Christopher Nelson

        Title: President

       

INVESTOR:

 

PEAK ONE OPPORTUNITY FUND, L.P. 

 

 

By: Peak One Investments, LLC, General Partner

 

          By: /s/ Jason Goldstein

                  Jason Goldstein, Managing Member

 

 

 

 

[Signature Page to Registration Rights Agreement]